TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00253-CV


Jim L. Walden, as Next Friend of Ashley G. Walden, a Minor, Appellant

v.


Rex G. Baker, III, Justice of the Peace, Precinct No. 4, Hays County, Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY

NO. 7709-C, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R

PER CURIAM

	Jim L. Walden, as next friend of Ashley Walden, filed a notice of appeal from the
county court at law's judgment denying his petition for writ of mandamus.  He filed a motion for
temporary relief ancillary to that appeal.  We overrule the motion.  To the degree that the motion
requests that we issue a writ of mandamus as relief, we deny that relief.  This order should not be
construed as a ruling on the merits of the underlying appeal.
	It is so ordered May 14, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish